DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 29, 32, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of U.S. Patent No. 10/606,755. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 10/606,755 with obvious wording variations. Take an example of comparing claim 29 of pending Application with claims 17 and 20 of U.S. Patent No. 10/606,755.
pending Application 16/834845
U.S. Patent No. 10,606,755
29. An apparatus comprising: a first processing unit comprising: a first cache 
a first processing unit comprising a memory to a second processing unit comprising: a register to store a second data;  decoder circuitry to decode an instruction, the instruction comprising a source data operand to identify the register storing the second data and a destination operand to specify the first memory address;  execution circuitry to execute the decoded instruction and replace the first data stored in the cache line of the memory of the first processing unit with the second data from the register, wherein subsequent to executing the decoded instruction, the memory of the first processing unit is to retain sole ownership of the cache line;  and wherein the first processing unit is to access second data in the cache line in the 

20.  The system of claim 17, wherein the instruction is a MOVPUT instruction to provide in place write update functionality.


	As shown in table above, both pending Application and U.S. Patent No. 10/606,755 are directed to an apparatus or a system to enable reducing energy consumption of data between multiple cores with low maintenance costs including a first processing unit comprising a first cache/memory, a second processing unit comprising a second cache, a register, a decoder, and executing unit, and the first processing unit to access the second data from the first cache line without having to seek ownership and without changing a coherency state associated with the first cache line. Claim 17 of U.S. Patent No. 10/606,755 differs from claim 29 of pending Application in not explicitly discloses execution circuitry to execute the decoded store instruction to generate a write 

Allowable Subject Matter
Claims 30-31, 33 and 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if a proper terminal disclaimer is filed and approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133